           Case 2:18-cv-00659-JLR Document 252 Filed 09/07/21 Page 1 of 4




1                                                     THE HONORABLE JAMES L. ROBART
                                                     SPECIAL MASTER MARK P. WALTERS
2

3

4

5

6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     CALIFORNIA EXPANDED METAL                       )
      PRODUCTS COMPANY, a California                  )
9     corporation; and CLARKWESTERN                   )   Case No. 18-cv-00659-JLR
      DIETRICH BUILDING SYSTEMS LLC, dba              )
10    CLARKDIETRICH BUILDING SYSTEMS,                 )   REPORT AND
      an Ohio limited liability company,              )   RECOMMENDATION RE:
11                                                    )   PLAINTIFFS’ MOTION TO FILE
                        Plaintiffs,                   )   OVER-LENGTH BRIEFS
12           v.                                       )   PURSUANT TO LCR 7(F) AND
                                                      )   STIPULATED MOTION TO
13    JAMES A. KLEIN, an individual;                  )   BIFURCATE DAMAGES
      BLAZEFRAME INDUSTRIES, LTD., a                  )
14    Washington company; and SAFTI-SEAL,             )
      INC., a Washington company,                     )
15                                                    )
                        Defendants.                   )
16                                                    )
17

18           This matter comes before the Special Master on the following:

19           (1) Plaintiffs California Expanded Metal Products Company (“CEMCO”) and

20    Clarkwestern Dietrich Building Systems LLC’s, d.b.a. ClarkDietrich Building Systems’
21
      (“ClarkDietrich”) (collectively “Plaintiffs”) Motion to File Over-Length Briefs Pursuant to
22
      LCR 7(f) Re: Plaintiffs’ Motion for Contempt, and
23
             (2) a stipulated motion to bifurcate issues related to damages that may be awarded
24
      should the Court find any party in contempt.
25

26           The Special Master, having considered the the Motion to File Overlength Brief, and

     Report And Recommendation - 1
     CASE NO. 18-cv-00659
            Case 2:18-cv-00659-JLR Document 252 Filed 09/07/21 Page 2 of 4




1     pursuant to LCR 7(f), recommends that the Court grant the motion as follows.
2               Brief                                       Page Limit
                Plaintiffs’ Opening Brief                   50
3               Defendants and Third Party’s                50
                Opposition Brief
4               Plaintiffs’ Reply Brief                     20
5

6             The Special Master, having considered the stipulated motion to bifurcate issues

7     related to damages, recommends as follows.
8             “[D]istrict courts, in their discretion, may bifurcate willfulness and damages issues
9
      from liability issues in any given case,” and they have “the authority to try these issues
10
      together or separately just as they have the authority to try all issues together at the liability
11
      stage.” Robert Bosch, LLC v. Pylon Mfg. Corp., 719 F.3d 1305, 1319 (Fed. Cir. 2013).
12

13    During the hearing held on June 25, 2021, for arguments on Plaintiffs’ motion to add non-

14    parties to these contempt proceedings, the parties discussed the status of discovery related

15    to damages, should non-parties be added to the contempt proceedings. (Hearing Transcript
16
      at 63:1-63:21.) During that hearing, it was mentioned that some discovery on the issue had
17
      been provided, but that because non-parties were not a part of the contempt proceedings at
18
      that time, that damages discovery from them had not been fully explored.
19
              The parties and S4S, who has now been added to these contempt proceedings,
20

21    submitted a stipulation to the Special Master on September 3, 2021, agreeing that “[t]he

22    contempt motion [currently due September 8, 2021, Dkt. #238] will not address any claim
23    of damages as supplementation of discovery related to damages will be required” and that
24
      “in the event that the Court finds contempt and permits damages, the Parties jointly request
25
      a schedule setting forth the deadlines for supplementation of written discovery on damages,
26
     Report And Recommendation - 2
     CASE NO. 18-cv-00659
           Case 2:18-cv-00659-JLR Document 252 Filed 09/07/21 Page 3 of 4




1     Plaintiffs’ motion for damages, Defendants’ opposition, and Plaintiffs’ reply thereto.”
2            In view of the discretion provided to district courts by the Federal Circuit to hear
3
      issues related to damages separately from liability issues, Robert Bosch, 719 F.3d at 1319,
4
      which the Special Master believes to be coextensive with the discretion to hear those issues
5
      separately in contempt proceedings, and given the statements by the parties to these
6

7     contempt proceedings relating to status of discovery as of June 25, 2021 (i.e., that open

8     issues remained relating to damages discovery from non-parties, including S4S), and the

9     stipulation submitted on September 3, 2021, the Special Master recommends that the Court
10    grant the stipulated motion to bifurcate damages from liability during these contempt
11
      proceedings.
12
             It is recommended further that, should contempt be found, the parties to these
13
      contempt proceedings shall be ordered to meet and confer within seven (7) days of any such
14

15    order and submit a joint status report setting forth the discovery sought on damages and a

16    proposed schedule within (14) days of any such order. If agreement on the proposed

17    schedule or discovery sought cannot be reached, the parties must clearly set forth any areas
18
      of disagreement in the joint-report.
19

20
      Dated this 7TH day of September, 2021
21

22

23
                                                           ____________________________
24                                                         Mark P. Walters
                                                           Special Master
25

26
     Report And Recommendation - 3
     CASE NO. 18-cv-00659
           Case 2:18-cv-00659-JLR Document 252 Filed 09/07/21 Page 4 of 4




1                                    CERTIFICATE OF SERVICE

2     I certify that on August 7, 2021, a copy of this pleading was filed electronically with the
3     Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all
4
      counsel of record via email.
5

6                                                                  /s/Rischel Voigt
                                                                   Rischel Voigt, Paralegal
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Report And Recommendation - 4
     CASE NO. 18-cv-00659
